DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 1, 6 & 20 are amended. Claim 19 is cancelled. Claims 22-25 are newly added. Claims 1-18 & 20-25 are currently pending.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 05/06/2020 has been entered. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 11-16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term "high" in claim 11-16 is a relative term which renders the claims indefinite.  The term "high" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. For purposes of examination, the phrase “high capacity active material” is broadly interpreted to correspond to any material capable of functioning as an active material.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 18, 20 & 22-23 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Onizuka (WO 2013069064 A1 hereinafter, using as a translation, corresponding US 2014/0329151 A1).
Regarding claims 1 & 18, Onizuka teaches a method of fabricating a metal-ion battery cell comprising anode and cathode electrodes, a separator and an electrolyte and a metal-ion 
Regarding claim 20, Onizuka teaches the method of claim 1, wherein the dissolution of the at least part of the shell of the additional donor lithium ions of the metal-ion additive is separator from a solid electrolyte interphase (SEI) layer reaction. Specifically, the dissolution of 
Regarding claim 22, Onizaki teaches a metal-ion battery cell comprising:				an anode electrode comprising anode active material particles electrically connected with an anode current collector, wherein the anode active material particles are capable of storing and releasing metal ion during battery operation ([0027]-[0032]);						a cathode comprising cathode active material particles electrically connected with a cathode current collector, wherein the cathode active material particles are capable of storing and releasing metal ions during battery operation ([0023]-[0026]);					a separator electrically separating the anode and cathode electrodes ([0037]-[0038]);		an electrolyte ([0033]-[0036])	;								wherein a metal-ion additive (i.e lithium halide) is incorporated into the anode or cathode, and wherein the metal-ion additive includes additional donor lithium ions at least partially encased by a shell that prohibits the additional donor ions from being stored and released by the anode and cathode active materials while part of the metal-ion additive ([0041]-[0046] & [0059]-[0064]);											wherein at least part of the shell of the additional donor ions of the metal-ion additive is capable of dissolving in response to an activation potential applied to the anode and cathode electrodes to cause a release of the additional donor lithium ions into the assembled cell with the released donor lithium ions capable of being stored and released by the anode or cathode active material particles during battery operation ([0051] & [0059]-[0065]).
Regarding claim 23, Onizuka teaches the metal-ion battery of claim 22, wherein the electrolyte comprises a primary salt ([0036]), and wherein the metal-ion additive comprises a sacrificial salt ([0042]) that is separate from the primary salt.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Onizuka (WO 2013069064 A1 hereinafter, using as a translation, corresponding US 2014/0329151 A1), as applied to claims 1, 18, 20 & 22-23 above, and further in view of Minafuji (JP 2000090974 A).
Regarding claim 2, Onizuka teaches the method of claim 1 but is silent as to evacuating from the cell one or more gaseous byproducts formed by the applying, prior to sealing the cell.		Minafuji teaches a lithium ion battery wherein a gas generated during an initial charging is evacuated from the lithium ion battery prior to sealing (Abstract).				It would have been obvious to one of ordinary skill in the art, at the time of the invention, .

Claims 3-4 are rejected under 35 U.S.C. 103 as being unpatentable over Onizuka (WO 2013069064 A1 hereinafter, using as a translation, corresponding US 2014/0329151 A1), as applied to claims 1, 18, 20 & 22-23 above, and further in view of Fasching (US 9,112,212 B1).
Regarding claims 3-4, Onizuka teaches the method of claim 1 but is silent as to replacing at least a portion of the electrolyte or corresponding electrolyte solvent or electrolyte solvent mixture with another electrolyte or corresponding electrolyte solvent or solvent electrolyte mixture selected for compatibility with a given application for the battery cell wherein the other electrolyte or corresponding electrolyte solvent or solvent electrolyte mixture is selected based on solid electrolyte interphase (SEI) formation characteristics.				Fasching teaches replacing at least a portion of the electrolyte or corresponding electrolyte solvent or electrolyte solvent mixture with another electrolyte or corresponding electrolyte solvent or solvent electrolyte mixture selected for compatibility with a given application for the battery cell wherein the other electrolyte or corresponding electrolyte solvent or solvent electrolyte mixture is selected based on solid electrolyte interphase (SEI) formation characteristics (col. 14, L.8-14). 									It would have been obvious to one of ordinary skill in the art, at the time of the invention, to replace at least a portion of the electrolyte or corresponding electrolyte solvent or electrolyte .

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Onizuka (WO 2013069064 A1 hereinafter, using as a translation, corresponding US 2014/0329151 A1) and Fasching (US 9,112,212 B1), as applied to claims 1, 3-4, 18, 20 & 22-23 above, and further in view of Vaughey (US 2010/0040955 A1).
Regarding claim 5, Onizuka as modified by Fasching teaches the method of claim 3 but does not explicitly teach the other electrolyte or corresponding electrolyte solvent or solvent electrolyte mixture being selected based on cost and performance tradeoff characteristics that are offset by the additional donor ions.								However, the selection of electrolytes for lithium ion batteries is dependent, among many other factors, including cost and performance as taught by Vaughey ([0006]). Therefore, it would have been obvious to one of ordinary skill in the art, at the time of the invention, to select an electrolyte such that the cost and performance are both optimized.

Claims 11-16 & 24-25 are rejected under 35 U.S.C. 103 as being unpatentable over Onizuka (WO 2013069064 A1 hereinafter, using as a translation, corresponding US 2014/0329151 A1), as applied to claims 1, 18, 20 & 22-23 above, and further in view of Kim (US 2012/0135318 A1).
Regarding claims 11 & 16, Onizuka teaches the method of claim 1 but is silent as to the metal ion additive comprising a high capacity active material additive and wherein the incorporating further comprises incorporating the high capacity active material additive into the cathode electrode and the applying comprises extracting the additional donor metal ions from the high capacity material additive to dope the anode electrode with the additional donor metal ions.		Kim teaches lithium-ion battery comprising a cathode comprising cathode active material particles and metal-ion additive comprising a high capacity active material additive such as Li2S ([0010]-[0013] & [0028]-[0031]).										It would have been obvious to one of ordinary skill in the art, at the time of the invention, to incorporate a metal-ion additive comprising a high capacity active material additive such as Li2S into the cathode electrode in order to compensate for capacity deterioration due to generation of the irreversible material generated from the irreversible reaction of lithium during the initial charge and discharge as taught by Kim ([0028]). Thus, one of ordinary skill in the art would deduce that lithium ions from the metal-ion additive such as Li2S would dope the anode electrode with the additional donor Li ions of the metal-ion additive during the initial charge of the battery of Onizuka where lithium ions initially associated with the cathode electrode are transferred to the anode electrode for subsequent discharge. 
Regarding claim 12, Onizuka as modified Kim teaches the method of claim 11. Kim further teaches the metal-ion additive being incorporated with a lithium metal composite oxide cathode active material in the cathode electrode ([0034]). It is noted that Onizuka teaches substantially the same type of lithium metal composite oxide cathode active materials ([0024]) as 2S taught by Kim to inherently have the same properties (i.e a 10% higher volumetric capacity than the lithium metal composite oxide of Onizuka. “Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977)”. See MPEP 2112.01 I.
Regarding claim 13, Onizuka as modified by Kim teaches Li2S as a metal-ion additive as shown above. The instant invention discloses that Li2S is stable against dry air ([0089]). "Products of identical chemical composition can not have mutually exclusive properties." In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990)”. See MPEP 2112.01 II. Thus, the limitation of claim 13 would have been an inherent feature in the invention of modified Onizuka.
Regarding claim 14, Onizuka as modified by Kim teaches the method of claim 11. Kim further teaches that Li2S is incorporated in an amount selected based on a quantity of additional donor ions associated with solid electrolyte interphase (SEI) layer formation on the anode electrode and the specific capacity of Li2S ([0029]-[0031] & [0058]-[0062]).   
Regarding claim 15, Onizuka as modified by Kim teaches Li2S as a high capacity active material active material additive as shown above. The instant invention discloses that Li2S is not involved in storing and releasing metal ions during regular cell operation ([0089])."Products of In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990)”. See MPEP 2112.01 II. Thus, the limitation of claim 15 would have been an inherent feature in the invention of modified Onizuka.
Regarding claims 24-25, Onizuka teaches the metal-ion battery cell of claim 22 where Kim teaches Li2S as a high capacity active material additive in the cathode as noted in the above rejection of claim 11.

Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Onizuka (WO 2013069064 A1 hereinafter, using as a translation, corresponding US 2014/0329151 A1), as applied to claims 1, 18, 20 & 22-23 above, and further in view of Cojocaru (WO 2014/195324 A2).
Regarding claim 17, Onizuka teaches the method of claim 1 but is silent as to the cathode active material particles, the anode active material particles, or the metal-ion additives being encapsulated by metal shells permeable to Li ions.							Cojocaru teaches a metal-ion battery having a core silicon anode active material particle encapsulated by a metallic shell (Abstract, [0015] & [0025]).						It would have been obvious to one of ordinary skill in the art, at the time of the invention, to employ a silicon active material particle encapsulated by a metallic shell in Onizuka’s anode in order to obtain a lithium secondary battery with excellent properties and superior structural stability during charge-discharge cycling as taught by Cojocaru ([0016]).
   
Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Onizuka (WO 2013069064 A1 hereinafter, using as a translation, corresponding US 2014/0329151 A1), as applied to claims 1, 18, 20 & 22-23 above, and further in view of Amiruddin (US 2012/0107680 A1).
Regarding claim 21, Onizuka teaches the method of claim 20 but is silent as to an amount of the additional donor ions in the metal-ion additive being based on an amount of donor ions associated with the SEI layer reaction.									However, it is well known within the art to incorporate metal-ion additives in the cathode or anode in an amount based on an amount of the donor ions associated with SEI layer reaction in order to compensate for the lithium ions irreversibly consumed in the SEI layer during the initial charge as taught by Amiruddin ([0041] & [0075]).

Allowable Subject Matter
Claims 6-10 are allowed.
The following is an examiner’s statement of reasons for allowance: The closest prior art of record, Amiruddin, does not fairly teach or suggest an electrolyte comprising a primary salt, separate from the sacrificial salt of the metal-ion additive, wherein the primary salt is protected against decomposition from the applied potential and the applied potential induces decomposition of the sacrificial salt. While Amiruddin teaches an electrolyte which can comprise more than one salt, including one of the inventive sacrificial salts ([0090]), Amiruddin is silent as to a primary salt, separate from the sacrificial salt, which is protected from an applied potential. 

Response to Arguments
Applicant’s arguments with respect to claim(s) 1 & 22 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection 
						
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHANAEL T ZEMUI whose telephone number is (571)272-4894.  The examiner can normally be reached on M-F 8am-5pm (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, BARBARA GILLIAM can be reached on (571)272-1330.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would 




/NATHANAEL T ZEMUI/Examiner, Art Unit 1727